Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 9, 1979, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. By order dated May 12, 1980, this court remitted the case to Criminal Term to hear and report on defendant’s motion to withdraw his plea, and the appeal has been held in abeyance in the interim (People v Mack, 75 AD2d 858). Criminal Term has complied and rendered a report in accordance therewith. Judgment affirmed. No opinion. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.